Title: Conveyance by Lease and Release to Gulian Verplanck, 27 April 1793
From: Hamilton, Alexander
To: Verplanck, Gulian


[Philadelphia] April 27, 1793. “… Alexander Hamilton and Elizabeth his wife for and in consideration of the sum of Two thousand four hundred pounds current money of the State of New York … paid by the said Gulian VerPlank … HAVE granted, bargained, sold, aliened, released and confirmed, and by these Presents DO grant, bargain, Sell, alien, release, and Confirm unto the said Gulian VerPlank … and to his heirs and assigns for ever ALL that certain messuage or Dwelling House and the Store House thereunto adjoining, as also a Lot of Ground whereon the said Dwelling House and Stone House do stand,… situate lying and being in the ward lately called the South ward of the City of New York, pointing to a certain Street called Wall Street.…”
